IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                         Assigned on Briefs October 4, 2016

                              IN RE: EDDIE F., ET AL.

             Direct Appeal from the Juvenile Court for Sullivan County
                        No. J41108    Mark Toohey, Judge


             No. E2016-00547-COA-R3-PT-FILED-DECEMBER 2, 2016


This appeal involves the termination of a mother‟s parental rights to her four children by
two different fathers. Mother contested the termination, but the fathers ultimately did
not. The trial court found by clear and convincing evidence that several grounds for
termination exist and that termination is in the best interests of the Children. The mother
appeals. For the following reasons, we reverse the trial court‟s finding that Mother
abandoned her children by failing to provide a suitable home. We also reverse the trial
court‟s finding that Mother failed to substantially comply with the requirements of her
permanency plans. However, we conclude that there is clear and convincing evidence to
support the other grounds for termination relied upon by the trial court and that the
termination of Mother‟s parental rights is in the Children‟s best interest.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Reversed in
                     part, Affirmed in part, and Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and JOHN W. MCCLARTY, J., joined.

Elizabeth Alexander Brady, Sevierville, Tennessee, for the appellant, Latasha A.

Herbert H. Slatery III, Attorney General and Reporter, and Alexander S., Rieger,
Assistant Attorney General, Nashville, Tennessee, for the appellee, Tennessee
Department of Children's Services.

Daniel J. Cantwell, Guardian Ad Litem.
                                               OPINION

                               I. FACTS & PROCEDURAL HISTORY

       Appellant, Latasha A.1 (“Mother”) is the mother of four young children: Eddie F.,
born April 2008, Emily F., born January 2010, Bralynn F., born January 2012, and Bryan
F., born January 2013. Eddie F., II is the father of the older two children, Eddie F. and
Emily F., and Jonathon F. is the father of the younger two children, Bralynn F. and Bryan
F. (collectively the “Children”).2 On October 1, 2013, the Department of Children‟s
Services (“DCS”) was granted an Emergency Protective Custody Order of the Children
based on allegations of environmental neglect, drug exposure, and lack of adequate food
in the home. At the time the Children were removed, Mother and Jonathan F., who was
also living in the home, tested positive for THC, Oxycodone, and Buprenorphine.
Subsequently, both Mother and Jonathan F. stipulated to a finding of dependency and
neglect.

        Over the next several months, DCS and Mother engaged in efforts to reunite
Mother with the Children. To this end, at least four permanency plans were created and
ratified by the Sullivan County Juvenile Court as orders of the court. These plans set
forth requirements for Mother to satisfy before the Children could safely be returned
home. For the most part, each new plan reiterated the requirements of the initial plan, but
the subsequent plans were updated slightly to reflect the recommendations of Mother‟s
parenting and drug and alcohol assessments. Mother entered into the initial permanency
plan on October 23, 2013, and updated plans followed on March 14, 2014, August 27,
2014, and March 12, 2015. In relevant part, the plans included the following
requirements for Mother: participate in alcohol and drug assessment and follow
recommendations; complete Women‟s Recovery drug rehabilitation program; submit to
and pass random drug screens; provide a safe, stable, child appropriate home; not engage
in criminal activity; maintain food and child necessities in the home; demonstrate ability
to provide and care for the children; sign releases for all healthcare providers, emergency
rooms, and pharmacies; notify DCS of all medical appointments, and notify as soon as
possible after emergencies; notify DCS prior to filling any narcotic prescriptions; notify
all treating physicians of past drug addiction; provide proof of legal means to financially
support the children; provide a reliable means of transportation for herself and the
children; and complete a parenting assessment and follow recommendations.

1
  In cases involving a minor child, it is this Court‟s policy to redact names in order to protect the child‟s
identity. In this case, in order to preserve both clarity and the anonymity of the children, we will redact
the names of individuals sharing the children‟s surname and will refer to those individuals by their given
name and the first letter of their surname.
2
  Subsequent to the filing of the Petition to Terminate Parental Rights, both fathers voluntarily surrendered
their parental rights to their respective children. Neither father is a party to this appeal.
                                                       2
        Mother was referred to Dr. Helen Lane with Families Free on November 13, 2013,
to conduct a parenting assessment. Over the next couple of months, Dr. Lane determined
that Mother was borderline mentally challenged and that the risk for neglect for the
Children was very high. Mother began parenting education and visitations with the
Children as provided through Camelot Care Services (“Camelot”). Initially, Mother‟s
counselor with Camelot was Ms. Brenda Harper. During that time, Mother did well with
her parenting skills training, her visits with the Children were consistent, and she was
appropriate in her interactions with the Children. Mother completed her alcohol and drug
assessment at Frontier Health in November 2013. They recommended that Mother
complete the Women‟s Recovery Services Treatment Program, which consisted of some
60 classes, and Mother completed that program. She completed both her parenting skills
program and anger management program in early 2014. Ms. Harper was eventually taken
off of Mother‟s case due to her workload, and Mr. Kyle Gregg replaced her as Mother‟s
counselor with Camelot from March 2014 through the duration of the trial, although he
last visited with Mother and the children during June or July of 2015. According to Mr.
Gregg, during his time with Mother, she was still having trouble supervising all four
children at once.

       Mother‟s visitations went well in the beginning, so in May 2014, DCS began to
seek court approval for a trial home pass. However, due to a Child Protective Services
(“CPS”) investigation, the trial home pass was ultimately delayed until September 2014.
Mother was incarcerated from September 24, 2014, until September 25, 2014. The trial
home pass then began on September 29, 2014. Mother voluntarily revoked that pass the
next day for the younger two children, Bralynn F. and Bryan F., because they were
inconsolably crying for their foster mother. Mother told DCS she was having difficulty
managing all four children at once. Mother explained to DCS that she would like for the
younger two to return to their foster home while she and the older two got acclimated.
However, on October 10, 2014, DCS learned that Mother‟s on-and-off again boyfriend,
Mr. Bellew, had been staying in the home and that the police had been called to the home
for a domestic violence disturbance in the days prior to the start of the trial home pass.
Mother was aware that Mr. Bellew was not approved to be around the children.
Therefore, the trial home pass for the two older children was revoked on October 13,
2014.

       After the failed trial home pass, Mother lost touch with DCS for a period of time.
Mother was incarcerated for public intoxication on January 10, 2015, and released the
same day. Eventually, on April 22, 2015, Mother called DCS and admitted to relapsing
and using several illegal drugs between November 2014 and April 2015.3 On August 25,
3
Mother admitted to using subutex, buprenorphine, marijuana, benzodiazepines, roxycodone,
methamphetamine, Lortab, Percocet, and crack cocaine.
                                                 3
2015, Mother was incarcerated for failure to pay child support for the Children, and she
remained incarcerated throughout the entirety of the trial court proceedings.

       DCS filed the Petition to Terminate that is the subject of this appeal on May 28,
2015.4 The petition alleged the following grounds for termination: (1) abandonment by
willful failure to support; (2) abandonment by failure to provide a suitable home; (3)
substantial noncompliance with permanency plan; and (4) persistent conditions. DCS
further alleged that terminating Mother‟s parental rights was in the best interests of the
Children. The hearing on that petition was held over the course of three days -- October
12, 2015, November 23, 2015, and January 27, 2016. The trial court ultimately held that
DCS had proven by clear and convincing evidence each of the four aforementioned
grounds to terminate Mother‟s parental rights and that termination was in the best
interests of the Children. On February 29, 2016, the Final Decree of Guardianship was
filed. The Mother timely filed a notice of appeal to this Court.5

                                          II. ISSUES PRESENTED

       Mother presents the following issues for review on appeal, which we have
restated:

       1.      Whether the trial court erred in terminating Mother‟s parental rights
               on four statutory grounds: abandonment for failure to support,
               abandonment for failure to provide a suitable home, substantial
               noncompliance with permanency plans, and persistence of
               conditions;

       2.      Whether the trial court erred in finding that terminating Mother‟s
               parental rights was in the best interests of the children.

                                   III. STANDARD OF REVIEW

        “In Tennessee, proceedings to terminate a parent‟s parental rights are governed by
statute.” In re Kaliyah S., 455 S.W.3d 533, 541 (Tenn. 2015). Tennessee Code
Annotated section 36-1-113 “sets forth the grounds and procedures for terminating the
parental rights of a biological parent.” Id. at 546. Pursuant to the statute, parties who
have standing to seek termination of a biological parent‟s parental rights must prove two
4
  The record does not indicate that Mother ever filed a responsive pleading to the petition to terminate
parental rights, but she and her attorney did participate in the hearings on said petition.
5
  The attorney initially appointed for Mother and who represented Mother at trial was permitted to
withdraw as counsel for Mother in this matter on March, 7, 2016. An order appointing Elizabeth Brady
as Mother‟s new attorney was entered on March 9, 2016. Ms. Brady filed this appeal on Mother‟s behalf.
                                                       4
elements. Id. at 552. First, they must prove the existence of at least one of the statutory
grounds for termination listed in Tennessee Code Annotated section 36-1-113. Id.
Second, the petitioner must prove that terminating parental rights is in the child‟s best
interest, considering, among other things, the factors listed in Tennessee Code Annotated
section 36-1-113(i). Id. “In light of the constitutional dimension of the rights at stake in
a termination proceeding,” the persons seeking to terminate parental rights must prove
both of these elements by clear and convincing evidence. In re Bernard T., 319 S.W.3d
586, 596 (Tenn. 2010) (citing Tenn. Code Ann. § 36-1-113(c); In re Adoption of A.M.H.,
215 S.W.3d 793, 808-09 (Tenn. 2007); In re Valentine, 79 S.W.3d 539, 546 (Tenn.
2002)). “Clear and convincing evidence” has been defined as “evidence in which there is
no serious or substantial doubt about the correctness of the conclusions drawn from the
evidence.” In re Adoption of Angela E., 402 S.W.3d 636, 640 (Tenn. 2013) (citing In re
Valentine, 79 S.W.3d at 546). It produces a firm belief or conviction in the fact-finder‟s
mind regarding the truth of the facts sought to be established. In re Bernard T., 319
S.W.3d at 596.


        In sum, in order to terminate parental rights, a trial court must determine by clear
and convincing evidence not only the existence of at least one of the statutory grounds for
termination but also that termination is in the child‟s best interest. In re Adoption of
Angela E., 402 S.W.3d at 639. Because of this heightened burden of proof in parental
termination cases, on appeal we must adapt our customary standard of review as set forth
in Tennessee Rule of Appellate Procedure 13(d). In re Audrey S., 182 S.W.3d 838, 861
(Tenn. Ct. App. 2005). First, we review each of the trial court‟s specific factual findings
de novo in accordance with Rule 13(d), presuming the finding to be correct unless the
evidence preponderates against it. In re Adoption of Angela E., 402 S.W.3d at 639.
Second, we must make our own determination “as to whether the facts, either as found by
the trial court or as supported by a preponderance of the evidence, amount to clear and
convincing evidence of the elements necessary to terminate parental rights.” In re
Carrington H., 483 S.W.3d 507, 524 (citing In re Bernard T., 319 S.W.3d at 596-97).
“The trial court‟s ruling that the evidence sufficiently supports termination of parental
rights is a conclusion of law, which appellate courts review de novo with no presumption
of correctness.” Id. (citing In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009)).


                                   IV.     DISCUSSION

                              A. Grounds for Termination

1. Abandonment by an Incarcerated Parent – Failure to Support


                                             5
        The first ground for termination referenced in the trial court‟s order is the
definition of abandonment provided for in Tennessee Code Annotated section 36-1-
102(1)(A)(i). Pursuant to that definition, parental rights may be terminated when:

       (i)     For a period of four (4) consecutive months immediately preceding
               the filing of a proceeding or pleading to terminate the parental rights
               of the parent or parents or the guardian or guardians of the child who
               is the subject of the petition for termination of parental rights or
               adoption, that the parent or parents or the guardian or guardians
               either have willfully failed to visit or have willfully failed to support
               or have willfully failed to make reasonable payments toward the
               support of the child[.]

Tenn. Code Ann. § 36-1-102(1)(A)(i). For purposes of this definition of abandonment,
“„willfully failed to support‟ or „willfully failed to make reasonable payments toward
such child‟s support‟ means the willful failure, for a period of four (4) consecutive
months, to provide monetary support or the willful failure to provide more than token
payments toward the support of the child.” Tenn. Code Ann. § 36-1-102(1)(D). Token
support is defined as “support, [that] under the circumstances of the individual case, is
insignificant given the parent‟s means.” Tenn. Code Ann. § 36-1-102(1)(B). Where a
parent is incarcerated for all or part of the applicable four month period, a parent commits
abandonment by failing to support the child in the four consecutive months immediately
preceding the parent‟s incarceration. Tenn. Code Ann. § 36-1-102(1)(A)(iv).

       Although not explicitly set forth in the trial court‟s order, the applicable four
month period in this case for failure to support is May 24, 2014 through September 23,
2014.6 In concluding that Mother “willfully has not supported the children or has made
only token payments toward the children‟s support in the four months right before she
was incarcerated,” the trial court found the following:

       [Mother] was ordered to pay $50 per month per child in support for the
       children . . . on March 26th 2014. [Mother] made payments of $200 in the
       four months preceding September 24th 2014. [Mother] is able-bodied and
       capable of working and earning enough to support herself as well as paying
       child support. [Mother] knew the consequences of her failure to support . .
       . . [D]uring that time she worked at Popeye‟s . . . . [Mother] was fired from
6
 The petition to terminate was filed on May 28, 2015. Mother was incarcerated on September 24 and 25,
2014, January 10, 2015, and August 25, 2015 through the duration of the trial. Therefore, the four
consecutive months immediately preceding Mother‟s incarceration would be May 24, 2014 until
September 23, 2014.
                                                   6
       that job for allegedly bringing too much drama to the workplace. . . .
       [Mother] further testified that she worked at McDonalds . . . . [She]
       voluntarily quit that job. She was employed and able to be employed
       during the four months prior to incarceration and was able to make child
       support payments. The proof shows that [Mother] was not under any
       physical or mental disability that would have prevented her from working. .
       . . [D]uring the relevant time frame she paid $50 per month in rent which
       also covered her utilities, [] she received food stamps sufficient for herself
       and [] she had no other expenses. . . . Therefore, [Mother] did or could have
       earned approximately $580 per month, paid her rent and child support and
       had $100 left over for incidentals. [Mother] only paid $200 of the $800
       owed and given [her] age, experience, being able in mind and body, the fact
       that [she] was employed and was first fired, and then quit her second job
       the Court finds that the child support she made was merely token given the
       totality of her circumstances. At the time of trial and of the date of this
       ruling [Mother] was and is incarcerated for her willful failure to pay child
       support for these children.

(Numbered paragraphs in original omitted.)

        On appeal, Mother argues that she was incapable, not unwilling, to provide
support for the Children, and she likens her circumstances to that of the mother in the
case of In re M.J.B., 140 S.W.3d 643 (Tenn. Ct. App. 2004). In that case, this Court
determined that DCS failed to present clear and convincing evidence that the mother‟s
failure to financially support her children was willful. Id. at 654-55. However, unlike the
Mother in this case, this Court found that the mother in In re M.J.B. was not aware of her
obligation to support her children after they were placed in DCS custody, and the record
did not indicate that she was ever ordered to pay child support. Id. Furthermore, the
court in In re M.J.B. determined that the evidence indicated that mother‟s earnings and
available government benefits during the relevant time period did not provide her with
the resources to support herself or her children. Id. To the contrary, the Mother in this
case personally testified that she was aware of her support obligation and the
consequences of failing to meet that obligation, and the trial court specifically found that
she did or should have had enough income to support herself, make her child support
payments, and still have some money left over for incidentals each month.

       Having reviewed the record, we conclude that the evidence does not preponderate
against the trial court‟s factual findings on this issue. Moreover, we agree with the trial
court‟s conclusion that this ground for termination was established by clear and
convincing evidence.

                                             7
2. Abandonment for Failure to Provide a Suitable Home

       The trial court held that DCS also carried its burden of proof with regard to the
second substantive ground alleged for termination: abandonment for failure to provide a
suitable home pursuant to Tennessee Code Annotated section 36-1-102(1)(A)(ii).7 DCS,
the Appellee, does not seek to defend the suitable-home ground on appeal. DCS
concedes, and we agree, that the trial court impermissibly based its decision in pertinent
part on facts outside of the applicable four month period defined in the statute, which
would have been four months following the removal of the Children from Mother‟s
home. The Children were removed on October 1, 2013, and the four months ran from
that date until February 1, 2014. The record does not contain sufficient information
regarding the state of Mother‟s home in the relevant four months in order to affirm
termination on that basis. Accordingly, we must reverse the termination on this ground.

3. Substantial Noncompliance with Permanency Plan

        A court may terminate a parent‟s parental rights when the parent is in “substantial
noncompliance . . . with the statement of responsibilities in a permanency plan.” Tenn.
Code Ann. § 36-1-113(g)(2). In terminating parental rights under this ground, the court
“must first find that the plan requirements are reasonable and related to conditions that
necessitate foster care placement.” In re Hannah H., No. E2013-01211-COA-R3-PT,
2014 WL 2587397, at *10 (Tenn. Ct. App. June 10, 2014), perm. app. denied (Tenn.
Sept. 14, 2014). “The trial court must then find that the noncompliance is substantial.”
Id. (citation omitted). Although the termination statute does not define what conduct

7
    Pursuant to that definition, a parent‟s parental rights may be terminated when

            (ii) The child has been removed from the home of the parent or parents or the guardian
           or guardians as the result of a petition filed in the juvenile court in which the child was
           found to be a dependent and neglected child, as defined in § 37-1-102, and the child was
           placed in the custody of the department or a licensed child-placing agency, that the
           juvenile court found, or the court where the termination of parental rights petition is filed
           finds, that the department or a licensed child-placing agency made reasonable efforts to
           prevent removal of the child or that the circumstances of the child‟s situation prevented
           reasonable efforts from being made prior to the child‟s removal; and for a period of four
           (4) months following the removal, the department or agency has made reasonable efforts
           to assist the parent or parents or the guardian or guardians to establish a suitable home for
           the child, but that the parent or parents or the guardian or guardians have made no
           reasonable efforts to provide a suitable home and have demonstrated a lack of concern for
           the child to such a degree that it appears unlikely that they will be able to provide a
           suitable home for the child at an early date.

Tenn. Code Ann. § 36-1-102(1)(A)(ii).

                                                        8
constitutes substantial noncompliance, the significance of the noncompliance “should be
measured by both the degree of noncompliance and the weight assigned to that
requirement.” In re Valentine, 79 S.W.3d at 548.           Because determining whether
substantial noncompliance exists is a question of law, we review the issue de novo with
no presumption of correctness. Id. at 548.

       The trial court found, and we agree, that Mother‟s permanency plans were
reasonably related to remedying the reasons the Children were removed from the home.
In concluding that Mother had “not substantially complied with her statement of
responsibilities on the permanency plan,” the trial court made the following findings in its
written ruling terminating Mother‟s parental rights:

       At first [Mother] did well on the permanency plan and completed an
       alcohol and drug assessment which required her to complete Women‟s
       Recovery, which she did; she got a job; she attended visitation; she had
       transportation and a valid license; she testified that upon her release she has
       [a] job lined up at Papa Johns; she completed a parenting skills assessment
       and anger management; she is currently enrolled in Families Free. . . .
       [Mother] testified that after completing Women‟s Recovery and the alcohol
       and drug assessment she had a relapse for about four or five months . . . .
       This undid all the good work she had done up to that point [.]

(Numbered paragraphs from original omitted.) Furthermore, the proof at trial showed
that Mother was appropriate with her children at visits, including providing food for the
Children at the visits. She attended and graduated from the Women‟s Recovery Program,
which consisted of 60 or so classes. Mother also followed the recommendations of her
parenting assessment. But the trial court ultimately found that Mother‟s relapse was fatal
to her attempts to comply with the permanency plans.

       The trial court improperly based its conclusion that Mother had not substantially
complied with the permanency plans on the fact that the outcome and goals of the plans
were not reached, rather than on Mother‟s efforts to comply. This Court has held that
“outcome achievement is not the measure of compliance.” In re B.D., No. M2008-
01174-COA-R3-PT, 2009 WL 528922, at *11 (Tenn. Ct. App. Mar. 2, 2009), perm. app.
denied (Tenn. May 18, 2009). When considering this ground for termination, “[o]ur
focus is on the parent‟s efforts to comply with the plan, not the achievement of the plan‟s
desired outcomes.” In re Aiden R., No. E2015-01799-COA-R3-PT, 2016 WL 3564313,
at *9 (Tenn. Ct. App. June 23, 2016) (no perm. app. filed) (citing In re B.D., 2009 WL
528922, at *8). Although Mother certainly failed to comply with some requirements of
the permanency plan, we cannot agree that Mother‟s relapse “undid” all of her previous
                                             9
and subsequent attempts to substantially comply with the requirements of her
permanency plans.

       In light of the foregoing, we conclude that the evidence preponderates against the
trial court‟s finding that there was clear and convincing evidence of substantial
noncompliance with the permanency plans by Mother. We therefore reverse the trial
court‟s finding with respect to this ground.

4. Persistent Conditions

       The statutory ground for termination that is commonly referred to as “persistent
conditions,” is defined in Tennessee Code Annotated section 36-1-113(g)(3) as existing
when:

       The child has been removed from the home of the parent or guardian by
       order of a court for a period of six (6) months and:
               (A) The conditions that led to the child‟s removal or other
       conditions that in all reasonable probability would cause the child to be
       subjected to further abuse or neglect and that, therefore, prevent the child‟s
       safe return to the care of the parent or parents or the guardian or guardians,
       still persist;
               (B) There is little likelihood that these conditions will be remedied
       at an early date so that the child can be safely returned to the parent or
       parents or the guardian or guardians in the near future; and
               (C) The continuation of the parent or guardian and child relationship
       greatly diminishes the child‟s chances of early integration into a safe, stable
       and permanent home[.]

Tenn. Code Ann. § 36-1-113(g)(3). In order to terminate parental rights, there must be
clear and convincing evidence of each of these elements. In re Valentine, 79 S.W.3d at
550. The purpose behind the “persistent conditions” ground for terminating parental
rights is “„to prevent the child‟s lingering in the uncertain status of foster child if a parent
cannot within a reasonable time demonstrate an ability to provide a safe and caring
environment for the child.‟” In re Dakota C.R., 404 S.W.3d 484, 499 (Tenn. Ct. App.
2012) (quoting In re A.R., No. W2008-00558-COA-R3-PT, 2008 WL 4613576, at *20
(Tenn. Ct. App. Oct. 13, 2008)). The statutes governing termination of parental rights
recognize a child‟s need for a permanent, stable environment. In re K.A.H., No. M1999-
02079-COA-R3-CV, 2000 WL 1006959, at *5 (Tenn. Ct. App. July 21, 2000).
Accordingly, the question is the likelihood that the child can be safely returned to the
custody of the parent, not whether the child can safely remain in foster care with periodic
visits with the parent. Id.
                                              10
       The Children were initially put into DCS custody based on Mother and Jonathan
F.‟s drug abuse, environmental neglect, and a lack of adequate food in the home. Mother
stipulated to a finding of dependency and neglect. At the time of the filing of the petition
to terminate parental rights, it had been 19 months since the Children were removed from
the home, and at the time of the hearing it had been over 2 years. The trial court found
that nothing had substantially changed within that period of time to allow for the
Children‟s safe return to the home. The record supports this conclusion. Mother relapsed
for a period of several months, she allowed Mr. Bellew to stay in her home despite being
told that his incarceration for attempted murder would prevent him from being approved
to be around the Children, her trial home pass failed, there had been at least one instance
of domestic violence in the home, Mother did not have a home where the Children could
live, and she was still incarcerated for failing to financially support the Children at the
time of the court‟s ruling. The trial court further found that there was little chance that
these conditions would be remedied soon so that the children could be returned to the
home safely, that DCS had made reasonable efforts to help Mother, to no avail, and that
to continue “the parent/child relationship [would] greatly diminish the Children‟s chances
of being placed into a safe, stable and permanent home.”

      We agree with the trial court‟s conclusion that there was clear and convincing
evidence to terminate Mother‟s parental rights based on this ground.

                             B. Best Interests of the Children

       Although we find that DCS did not meet its burden of proof with regard to the
allegations of failure to provide a suitable home and substantial noncompliance with a
permanency plan, only a single statutory ground must be proven in order to support an
order for termination. In re Audrey S., 182 S.W.3d 838, 862 (Tenn. Ct. App. 2005).
Because the trial court properly found the existence of at least one statutory ground for
termination of Mother‟s parental rights, we now consider the trial court‟s finding that
terminating Mother‟s parental rights is in the best interests of the children. Tennessee
Code Annotated section 36-1-113(i) sets out a list of factors that are relevant in a best-
interest analysis. However, this list of factors is not exhaustive, and a court need not find
the existence of every factor for termination. In re M.A.R., 183 S.W.3d 652, 667 (Tenn.
Ct. App. 2005). This Court has also noted that the “best interests of a child must be
determined from the child‟s perspective and not the parent‟s.” In re Arteria H., 326
S.W.3d 167, 182 (Tenn. Ct. App. 2010) (citing White v. Moody, 171 S.W.3d 187, 194
(Tenn.Ct.App.2004)).

      The evidence in this case is clear and convincing that it is in the best interests of
the Children that the Mother‟s parental rights be terminated. The record shows that
                                             11
although the Children were at one time bonded to Mother, at the time of the last trial
home pass the younger two children had formed such a strong bond with their foster
mother that they did not want to stay with Mother, and Mother therefore sent them back
to their foster mother. Mother has not been able to make lasting changes in her lifestyle
or conduct even after DCS made reasonable efforts to help her. Illegal drug use and
crime continue to be a running theme in the home. Unfortunately, as the trial court
found, Mother‟s “drug use has rendered her incapable of taking proper care of these
children in a safe and stable manner for any extended period of time.” Mother has also
not paid child support consistently. Moreover, all four children have been placed
together in the same pre-adoptive home since they were removed from Mother‟s home
more than two years ago. The Children were doing well at the time of trial and meeting
their developmental milestones.

       After considering the combined weight of the factual findings supported by the
record, it is our view that the trial court, in both its oral and written rulings, properly
weighed the statutory best-interest factors in terminating Mother‟s parental rights.


                                     IV. CONCLUSION

        For the foregoing reasons, we reverse the trial court‟s order, in part, and affirm the
trial court‟s order terminating Mother‟s parental rights. Costs of this appeal are taxed to
the appellant, Latasha A. Because Latasha A. is proceeding in forma pauperis in this
appeal, execution may issue for costs, if necessary.



                                                  _________________________________
                                                  BRANDON O. GIBSON, JUDGE




                                             12